                                                                            Case 2:18-cv-01714-JAM-DB Document 57 Filed 08/12/20 Page 1 of 2


                                                                        1   JOSEPH M. LOVRETOVICH, SBN 73403
                                                                            CATHRYN G. FUND, SBN 293766
                                                                        2   JML LAW, A PROFESSIONAL LAW CORPORATION
                                                                        3   5855 Topanga Canyon Boulevard, Suite 300
                                                                            Woodland Hills, California 91367
                                                                        4   Tel: (818) 610-8800
                                                                            Fax: (818) 610-3030
                                                                        5   jml@jmllaw.com, cathryn@jmllaw.com
                                                                        6   JONATHON CHERNE, SBN 281548
                                                                        7   ALAN REINACH, SBN 196899
                                                                            5776-D Lindero Canyon Rd., #257
                                                                        8   Westlake Village, California 91362
                                                                            Tel: (805) 413-7392
                                                                        9   Fax: (805) 497-7099
                                                                       10   attorneycherne@gmail.com, ajrliberty@gmail.com

                                                                       11   Attorneys for Plaintiff
                                                                            ELIZABETH BALES
                                5855 Topanga Canyon Blvd., Suite 300




                                                                       12                                UNITED STATES DISTRICT COURT
                                     Woodland Hills, CA 91367




                                                                       13                               EASTERN DISTRICT OF CALIFORNIA
      A Professional Law Corporation
JML LAW




                                                                       14
                                                                            ELIZABETH BALES, an                     Case No. 2:18-cv-01714-JAM-DB
                                                                       15   individual;
                                                                       16                  Plaintiff,               ORDER RE: PLAINTIFF’S REQUEST TO SEAL
                                                                       17          vs.                              DOCUMENTS

                                                                       18
                                                                       19
                                                                            COUNTY OF EL DORADO;
                                                                            TERI MONTEROSSO; and
                                                                       20   DOES 1-50; inclusive,
                                                                       21                  Defendants.
                                                                       22
                                                                       23
                                                                       24
                                                                       25        Having reviewed Plaintiff’s Notice of Request to Seal Documents, Request to Seal

                                                                       26   Documents, and the six pages that Plaintiff is seeking to have sealed, labelled as pages 1-6, the

                                                                       27   Court finds that good cause exists to GRANT Plaintiff’s Request to Seal Documents.

                                                                       28



                                                                                                                           1
                                                                                                                   [PROPOSED] ORDER
                                                                            Case 2:18-cv-01714-JAM-DB Document 57 Filed 08/12/20 Page 2 of 2


                                                                        1       IT IS SO ORDERED.
                                                                        2
                                                                        3   DATED:      August 12, 2020
                                                                        4
                                                                        5
                                                                        6                                            /s/ John A. Mendez_____________
                                                                        7                                            Hon. John A. Mendez
                                                                                                                     United States District Court Judge
                                                                        8
                                                                                                                     Eastern District of California
                                                                        9
                                                                       10
                                                                       11
                                5855 Topanga Canyon Blvd., Suite 300




                                                                       12
                                     Woodland Hills, CA 91367




                                                                       13
      A Professional Law Corporation
JML LAW




                                                                       14
                                                                       15
                                                                       16
                                                                       17
                                                                       18
                                                                       19
                                                                       20
                                                                       21
                                                                       22
                                                                       23
                                                                       24
                                                                       25
                                                                       26
                                                                       27
                                                                       28


                                                                                                                 2
                                                                                                          [PROPOSED] ORDER
